DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
The Applicant filed an Electronic Terminal Disclaimer, Patents number 10366248 and 9401893, on 9/23/2021, which was approved on 9/23/2021.

Examiner’s Statement of Reasons for Allowance

Claims 1, 16, and 21-34 are allowable.
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to the metadata service system (MSS) is adapted to
maintain metadata of the sensitive data, wherein the metadata includes encryption information. A
configuration interface may be used by the client of the tenant system to define this metadata.
The metadata so that the client can configure it. Only the client is enabled to query and update
the metadata included in the MSS. However, updates to metadata may have to be scheduled by
an administrator of the host system. The administrator of the host system may need to evaluate
the effects of changes to metadata and will schedule the metadata update accordingly.
The client may upload the changed metadata to the MSS. The changes, however, may not get committed immediately. Instead, the administrator of the host system may be notified that a
metadata update for the client has been requested.
The closest prior art is Ahmed (8,291,490).  Ahmed discloses managing user access to application-specific capabilities of a computer system includes maintaining data correlating application-specific capabilities for each application of the computer system; maintaining data correlating user identifiers with user roles and data correlating user roles with the application-specific capabilities; and using a security information source that accesses the data correlating application-specific capabilities, data correlating user identifiers, and the data correlating user roles. The security information source includes security module and/or user token.  
The prior art of Ahmed (8,291,490) does not disclose or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim of 1, “the DBMS having a query pre-parser, results handler, wherein the query pre-parser and the results handler are communicatively coupled to the KMS and the MSS, the query pre-parser is configured to receive a query, determine if the query has a part of the query associated with the sensitive data, if the part of the query is associated with the sensitive data, receive, from the KMS, at least one encryption key corresponding to the part of the query; decrypt the part of the query using the at least one encryption key corresponding to the part of the query, and generate a modified query, wherein the modified query includes the decrypted part of the query”.
The closest prior art is Zane (2005/0028134).  Zane discloses generally to a system for processing database queries, and more particularly to a method for generating high level language or machine code to implement query execution plans. In one preferred embodiment, the method begins by receiving a subject query, and then forming an execution plan corresponding to the subject query. The execution plan will typically have a sequence of component snippets or pieces and corresponding processes for implementing the pieces. For at least one piece in the plan, the process then (a) generates source code using different code generation techniques as a 
 The prior art of Zane (2005/0028134) do not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim 16, “the DBMS having a query pre-parser, results handler, wherein the query pre-parser and the results handler are communicatively coupled to the KMS and the MSS, a processing application configured to process a request from a tenant system and route the processed request as a query to the query pre-parser; and wherein the results handler is configured to: receive a database query result from the database; determine if a part of the DB query result is associated with the sensitive data: receive, from the KMS, at least one encryption key corresponding to the part of the DB query result; encrypt the part of the DB query result using the at least one encryption key corresponding to the part of the DB query result, and generate a modified DB query result, wherein the modified query result includes the encrypted part of the DB query result”.
The closest non-patent literature of Hui (Title: Supporting Database Applications as a Service) teaches Multi-tenant data management is a form of Software as a Service (SaaS), whereby a third party service provider hosts databases as a service and provides its customers with seamless mechanisms to create, store and access their databases at the host site. One of the main problems in such a system, as we shall discuss in this paper, is scalability, namely the ability to serve an increasing number of tenants without too much query performance degradation. A promising way to handle the scalability issue is to consolidate tuples from different tenants into the same shared tables. However, this approach introduces two problems: 
The closest non-patent literature of Hui does not teach or suggest alone or in combination, the particular combination of steps or elements as recited in the independent claim 21,   “a database management system (DBMS), the DBMS having: a query pre-parser; and
a results handler, wherein the query pre-parser and the results handler are communicatively coupled to the KMS and the MSS; and a processing application configured to process at least some data received from a tenant system; and wherein the results handler is configured to:
receive a database query result (DB query result) from the database; determine if a part of the DB query result is associated with the sensitive data, if the part of the DB query result is associated with the sensitive data: receive, from the KMS, at least one encryption key corresponding to the part of the DB query result; encrypt the part of the DB query result using the at least one encryption key corresponding to the part of the DB query result; and generate a modified DB query result, wherein the modified query result includes the encrypted part of the DB query result”.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




9/25/2021
/J.E.J/Examiner, Art Unit 2439   


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439